Citation Nr: 1721918	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-40 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for gastroesophageal reflux disease (GERD) with duodenitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from March 1996 to December 1998.  

This matter came before the Board of Veterans' Appeals (Board) from a December 2015 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing before the undersigned Veterans Law Judge was held at the RO in April 2017 (i.e. a video hearing).  The hearing transcript has been associated with the record.


FINDING OF FACT

The GERD with duodenitis has not resulted in hematemesis or melena with moderate anemia or worse than "considerable" impairment of health.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for GERD with duodenitis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service records and VA treatment and examination records.  Neither the Veteran nor the representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded an appropriate VA examination in December 2015, and the record includes adequate findings for rating purposes.  In this regard, the Board notes that the Veteran has not alleged, and the evidence does not suggest, that the GERD has increased in severity or altered since the previous examination.  Notably, although the Veteran reported a worsening of his condition during his 2017 hearing, he specified that the worsening had occurred since its onset 19 years earlier; he did not report a worsening since the December 2015 examination.  In this regard, the Board notes that the flare up and associated endoscopy referenced by the Veteran during the Board hearing predates the December 2015 VA examination.   

Accordingly, the Board will address the merits of the Veteran's appeal. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

GERD is rated under Diagnostic Code 7346, which rates hiatal hernia.  Diagnostic Code 7346 provides a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is provided for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

Analysis

An April 2014 VA treatment record indicates that the Veteran weighed 194 pounds.  A July 2014 VA treatment record indicates that the Veteran weighed 203 pounds.  

An April 2015 VA treatment record indicates that the Veteran weighed 198 pounds.  He reported an episode of nausea, vomiting, indigestion, and diarrhea a few days earlier.  He also reported that he had bright red blood from the rectum.  He reported that he went to a non-VA doctor and that all blood work was fine and that the symptoms had resolved.  The record notes that the Veteran had intermittent bleeding from hemorrhoids.  The record indicates that an upper endoscopy was requested to rule out ulcer.  A subsequent April 2015 VA presurgical record reveals the determination that the Veteran had mild or well-controlled systemic disease with no functional limitations.  The record indicates that the Veteran weighed 199 pounds.  A subsequent April 2015 VA treatment record reports that Veteran had poor control of his GERD.  The record notes that an esophagogastroduodenoscopy showed a small hiatal hernia and erythema patches.  The record reports that dietary modifications were discussed.  A May 2015 VA medical statement indicates that an upper endoscopy showed no significant abnormality.  A June 2015 VA examination record reports that the Veteran weighed 196 pounds.  

An October 2015 health certification reveals diagnoses including GERD.  Initially, the record reveals the determination that the Veteran was not unable to perform any job function due to conditions.  The physician then indicated that the Veteran would be incapacitated for single continuous period of time and needed follow-up treatment appointment or to work part-time or on a reduced schedule according to the condition.  The physician reported that the Veteran had flares of heartburn and low back pain that rendered the Veteran unable to walk or eat.  The physician estimated that the flares occurred four times per month and lasted 48 to 72 hours per episode.  

A November 2015 VA examination record reveals diagnosis of GERD.  The record reveals the Veteran's history of constant bloating, chest pain, and sour mouth.  The Veteran reported that he had to sip water "all the time" due to sour mouth and that he woke up at night due to chest pain.  The examiner determined the GERD resulted in reflux, regurgitation, substernal arm or shoulder pain, and weight loss.  The record indicates that the Veteran currently weighed 180 pounds and that his baseline weight was 195 pounds.  However, a "Vitals Sheet" from the same date reports that the Veteran weighed 184 pounds, that his maximum weight within the past year was 198 pounds, and that his minimum weight within the past year was 180 pounds.  The examiner determined there was not melena, hematemesis, or anemia.  The record indicates that the results of a complete blood count had been reviewed.  The examiner determined that the GERD affected occupational functioning because of work stoppage during acute attacks.  

A December 21, 2015, VA treatment record indicates that the Veteran weighed 190 pounds.  

A June 2016 VA treatment record indicates that the Veteran weighed 196.2 pounds.  The record reveals negative history as to chest pain, nausea, vomiting, hematochezia, or melena.  The diagnosis was controlled GERD.  The records indicate that weight loss and timing of meals was discussed to decrease GERD.  

A June 2016 medical statement reports that the Veteran had intermittent GERD.  The physician, who also filled out the October 2015 health certificate, reported that the Veteran's low back flares left him unable to eat, walk, or sit.  

An August 2016 VA "Vitals Sheet" reports that the Veteran weighed 192 pounds.  A September 2016 VA treatment record reveals that the Veteran weighed 197.8 pounds.  An October 2016 VA treatment record indicates that the Veteran weighed 197.9 pounds.  The record reveals the Veteran's negative history as to vomiting or nausea.  

The April 2017 Board hearing transcript reveals the Veteran's testimony that he weighed approximately 185 pounds.  The Veteran testified that his GERD resulted in indigestion, heartburn, and "feelings of throwing up" or nausea.  He testified that he "barely eats much."  He added that it affected his sleep and indicated that the loss of sleep was negatively impacting his employment.  

The Board finds a higher rating is not warranted for the GERD.  Although the record suggests that there are symptoms associated with the GERD, the evidence does not suggest that the Veteran's GERD has resulted in the disability picture contemplated by the higher rating.  There is no lay or medical evidence of hematemesis or melena (which is distinct from the history of "bright red blood" from the rectum in April 2016), and the VA examiner determined the Veteran did not have hematemesis, melena, or anemia due to GERD.  Moreover, the evidence does not suggest that the GERD has resulted in severe impairment of health.  The record includes no medical findings of severely impaired health, and the record does not suggest severe impairment due to the GERD. 

The Board acknowledges that the Veteran has reported weight loss due to the GERD.  The record indicates that the Veteran has been counseled to lose weight to control his GERD; there are no medical findings of weight loss due to GERD symptoms and associated nutritional impairment.  Moreover, the record indicates that the Veteran's weight has fluctuated between 180 and 203 pounds at the reported maximum and minimum and that the most recently reported weight is 185 pounds.  At most, the record reveals "minor" weight loss as defined by VA.  38 C.F.R. § 4.112.  The Board finds this weight loss is not suggestive of worse than "considerable" impairment of health.  

The Veteran has also reported that the GERD has resulted in sleep impairment that has resulted in occupational impairment.  The treatment records for sleep impairment report that the sleep impairment is due to insomnia and anxiety symptoms, however, and not the GERD, and the Board finds the treatment records are more probative than the Veteran's testimony at the hearing.  Thus, the Board finds the impairment of sleep does not indicate that the GERD results in worse than "considerable" impairment.  

The Board notes that an October 2015 medical statement, created by a VA physician, reports that the Veteran has flares of heartburn that render him unable to eat.  However, the treatment records do not suggest inability to eat.  As noted above, the treatment records dated in 2015 do not reveal any non-minor weight loss or other health impairment due to GERD and do not reveal any history of even periodic inability to eat.  In the absence of corroborative findings in the treatment records, the Board finds the October 2015 medical statement is not an adequate basis for a higher rating.  

In sum, the Board finds the GERD has not resulted in severe impairment of health, as required by a higher rating.  The Board acknowledges that the GERD has resulted in occupational and functional impairment.  This impairment is contemplated by the Veteran's current rating, however, which contemplated "considerable" impairment of health.  Thus, the Board finds a higher rating is not warranted under Diagnostic Code 7346.  The Board has considered whether a total rating was warranted based on occupational impairment pursuant to Rice.  The Board finds the evidence does not suggest that the GERD rendered the Veteran unable to obtain or maintain substantially gainful employment at any time.  Notably, the record indicates that the Veteran has worked throughout the period of the claim.   










ORDER

A rating higher than 30 percent for GERD with duodenitis is denied.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


